Citation Nr: 1450153	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  10-13 861A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to a rating higher than 10 percent for right knee instability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1981 to August 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of a Department of Veterans Affairs (VA). 
 
In September 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's file.

In November 2013, the Board denied the Veteran's claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veteran's Claims (Court) which, in July 2014, on the basis of a Joint Motion for Remand, vacated and remanded for further action the portion of the Board's November 2013 decision that denied the Veteran's claim of for rating higher than 10 percent for right knee instability.

The appeal is REMANDED to an Agency of Original Jurisdiction.


REMAND

On VA examination in March 2011, the VA examiner diagnosed right knee instability, but reported that there was no evidence of right knee instability.  In September 2011, the Veteran testified that his treating VA physician prescribed a knee brace for instability around late June 2011.  VA records are only current through April 2011.  As the evidence suggests a material change in the disability, reexamination is warranted under 38 C.F.R. § 3.327.


Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA records pertaining to the right knee since April 2011. 

2.  Afford the Veteran a VA examination by a VA examiner, who has not previously evaluated the Veteran, to determine the current severity of right knee instability.  

The VA examiner is asked to address the symptoms of instability as described by the Veteran and how the symptoms correlate to the clinic findings as to severity of the instability.  

3.  After the above development, adjudicate the claim appeal.  If the benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals





Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

